Citation Nr: 0818820	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The veteran was provided a personal hearing before the 
undersigned in April 2008.  A transcript is associated with 
the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  Specifically, he claims that he was 
exposed to aircraft engine noise while working as a special 
tool room attendant in the aircraft repair section.  He also 
contends that he was exposed to acoustical trauma while 
qualifying with the carbine rifle to maintain his status as a 
sharpshooter.  His report of separation, Form DD 214, listed 
his inservice specialty as a transportation supply and parts 
specialist.  It also noted that he had received a 
sharpshooter (carbine) award.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.





	(CONTINUED ON NEXT PAGE)


The veteran's June 1963 induction examination included an 
audiological evaluation, which revealed pure tone thresholds, 
in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
10 (20)
25 (30)
LEFT
15 (30)
5 (15)
5 (15)
15 (25)
40 (45)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

The veteran's separation examination, performed in May 1965, 
included an audiological evaluation, which revealed pure tone 
thresholds, in decibels, as followed (see Note above):




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
0 (10)
-
30 (35)
LEFT
10 (25)
0 (10)
5 (15)
-
25 (30)

After his discharge from the service, the first evidence of 
hearing loss is a private audiological evaluation, dated in 
January 2002.  A VA audiological examination, performed in 
February 2006, revealed a diagnosis of severe to profound 
sensorineural hearing loss in the right ear and moderately 
severe to severe sensorineural hearing loss in the left ear.  
Audiometric testing at that time and thereafter has revealed 
audiometric findings reflective of bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  

The VA examiner in February 2006 opined that the veteran's 
current left ear hearing loss was not due to his military 
service.  In support of his opinion, the VA examiner 
indicated that the veteran had normal hearing when he left 
the military in 1965.  As for his right ear hearing loss, the 
VA examiner failed to provide a clear medical opinion 
concerning the etiology of this condition.  Even so, the 
report noted that there were no significant changes shown in 
the right ear on his separation examination as compared to 
his induction examination, and that the separation 
examination revealed hearing loss which was nonratable.  

The conclusions reached in the February 2006 examination as 
to the veteran's bilateral hearing loss are premised in 
significant part on the assumption that because the veteran's 
service medical records documented normal auditory thresholds 
for VA purposes under the provisions of 38 C.F.R. § 3.385 at 
separation, it was therefore not likely that his bilateral 
hearing loss resulted from acoustic trauma during military 
service.  Of interest, the VA examiner did opine that the 
veteran's tinnitus was not related to the veteran's military 
service.

The Board finds that this VA's February 2006 examination does 
not address whether the veteran's hearing loss was incurred 
in service, regardless of whether it was shown in service or 
on service separation.  Hensley v. Brown, 5 Vet. App. 155 
(1993) (holding that if hearing loss as defined by 38 C.F.R. 
§ 3.385 is not shown in service or at separation from 
service, service connection can be established if medical 
evidence shows that it is actually due to incidents during 
service).  If the record shows (a) acoustic trauma due to 
significant noise exposure in service and audiometric test 
results reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, VA must consider whether 
there is a medically sound basis to attribute the post-
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes. 
Hensley, 5 Vet. App. at 159.  Here, as in Hensley, comparison 
of the audiology reports from the veteran's entrance 
examination, dated in June 1963, and his separation 
examination, dated in May 1965, shows an upward shift in 
tested thresholds at the 500, 2000 and 4000 hertz levels in 
right ear.

In support of the veteran's claim, the veteran submitted a 
medical opinion statement from T. Magnuson, M.D., dated in 
April 2008.  In his report, Dr. Magnuson indicated that the 
veteran had moderate to profound hearing loss bilaterally, 
with poor word recognition.  The report noted the veteran's 
history of exposure to artillery or other military noise for 
many years.  Dr. Magnuson further opines that the veteran's 
current hearing loss was consistent with a history of 
significant noise exposure, and would be consistent with his 
service in the military.  There is no indication that any 
outside records were considered in rendering this opinion, 
which renders the probative value of the opinion limited.  

Under these circumstances, as a decrease in the veteran's 
hearing acuity was shown inservice, a current hearing loss is 
shown to be due to noise exposure, and the veteran was 
exposed to noise inservice, the veteran should be provided 
with a new VA audiological examination to determine the 
etiology of his right ear hearing loss.  

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
bilateral hearing loss found.  The claims 
folder must be provided to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion, in light of the service and post 
service evidence of record, as to whether 
any current right or left ear hearing 
loss is related to the veteran's periods 
of military service, or to any incident 
therein, to include as due to noise 
exposure.  The veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 
veteran's history of inservice and 
postservice noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  Prior to 
forming an opinion, the examiner should 
be mindful of the holding in Hensley, as 
noted in the discussion above.  The 
examiner must specifically address the 
question of whether any degree of hearing 
loss began as a result of any inservice 
noise exposure.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

